Luke, J.
1. While ordinarily, as between the consignor and the consignee of goods which the consignee has directed the consignor to ship to him, delivery by the consignor to the carrier of the goods is delivery to the consignee, yet where the order and contract for the goods names the carrier to whom they are to be delivered for shipment, delivery to a carrier other than as contracted is not delivery to the consignee. Especially is this true in this case, where the uncontradicted evidence shows that the goods were never received by the consignee.
2. Upon the petition for certiorari and the answer thereto, the judge of the superior court erred in overruling the certiorari.

Judgment reversed.


Wade, 0. J., and JenMns, J., concur.